Title: To Thomas Jefferson from John Smith, 27 January 1806
From: Smith, John
To: Jefferson, Thomas


                        
                            Senate Chamber Monday morn—
                        
                        J Smith has the honour to inform the President that the Senate have given their advise & consent to
                            the nomination of Governor Wilkinson—The nomination of Judge Lucas is now under consideration & possibly will be
                            rejected—
                    